— Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner contends that the Hearing Officer failed to independently evaluate the reliability of the information supplied by several confidential informants and, therefore, the determination finding him guilty of various prison disciplinary rules is unsupported by substantial evidence. We disagree. Although the Hearing Officer did not personally interview the confidential informants, the record, including the confidential transcript in which the Hearing Officer elicited detailed probative information, establishes that the Hearing Officer had an objective basis to conclude that the informants were credible and their information was reliable (see, Matter of Hodges v Coughlin, 180 AD2d 942; Matter of Moore v Coughlin, 170 AD2d 723, 724; Matter of Harris v Coughlin, 116 AD2d 896, lv denied 67 NY2d 610, 1047).
Weiss, P. J., Yesawich Jr., Crew III, Casey and Harvey, JJ., concur.
Adjudged that the determination is confirmed, without costs, and petition dismissed.